Name: Commission Regulation (EEC) No 203/80 of 30 January 1980 amending for the 10th time Regulation (EEC) No 2044/75 as regards export licences and certificates for butter, butteroil and skimmed-milk powder, and amending Regulation (EEC) No 210/69
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 No L 24/ 18 Official Journal of the European Communities 31 . 1 . 80 COMMISSION REGULATION (EEC) No 203/80 of 30 January 1980 amending for the 10th time Regulation (EEC) No 2044/75 as regards export licences and certificates for butter, butteroil and skimmed-milk powder, and amending Regulation (EEC) No 210/69 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2044/75 is amended as follows : 1 . Paragraph 3 of Article 2 is amended to read as follows : '3 . In addition , in cases where there is no advance fixing of the refund, the export from the Community of products of subheadings 04.02 A II b) 1 and 04.02 B I b) 2 aa) and heading No 04.03 of the Common Customs Tariff shall also be subject to the production of an export licence.' 2 . The first subparagraph of Article 3 (3) is amended to read as follows : '3 . Export certificates for products of subhead ­ ings 04.02 A II b) 1 , and 04.02 B I b) 2 aa) and heading No 04.03 of the Common Customs Tariff shall be issued on the fifth working day following that on which the application is lodged, unless special measures are taken in the intervening period.' 3 . A further subparagraph as follows is added to Article 4 (2) : The term of validity of export certificates issued in accordance with the first subparagraph of Article 3 (3) shall be calculated from the actual date of issue .' Article 2 In the last subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 210/69, the words 'export licences for butter falling within subheading 04.03 A' are replaced by the words 'export licences for products of subheadings 04.02 A II b) 1 and 04.02 B I b) 2 aa) and heading No 04.03'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 2044/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 2188/79 (4), provides in parti ­ cular that, for any export of butter, an export licence is necessary, while Article 3 (3) thereof stipulates that export licences for butter providing for the advance fixing of the refund are to be issued on the third working day following that on which the application is lodged, unless special measures are taken during the intervening period ; Whereas, in the present situation, it is necessary to extend the application of these specific rules to butter ­ oil and skimmed-milk powder, in order that the trend of exports of that product too may be monitored more closely ; whereas, it is also advisable to extend the period for the issue of the licence, as provided for in the abovementioned Article 3 (3), from three to five working days and to specify the day from which the term of validity of the licence is to run ; Whereas, as regards the information to be communi ­ cated on the subject by Member States, Commission Regulation (EEC) No 210/69 of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products (5), as last amended by Regulation (EEC) No 2188/79, should be amended accordingly ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman , Article 3 This Regulation shall enter into force on 2 February 1980 . However, the provisions set out in paragraph 1 of Article 1 shall not start to apply until 9 February 1980 . (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . P) OJ No L 213 , 11 . 8 . 1975, p. 15 . (&lt;) OJ No L 252, 6 . 10 . 1979, p. 16 . (5 ) OJ No L 28 , 5 . 2 . 1969 , p. 1 . 31 . 1 . 80 Official Journal of the European Communities No L 24/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1980 . For the Commission Finn GUNDELACH Vice-President